DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-10, 12-14, 17-20, 22-31, 33, 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gross, II et al (US 6,203,836 B1) in view of Howell et al (US 5,102,675).
In regard to claims 1, 12 and 42, Gross, II et al discloses a method for the treatment of wood particles for use in the production of alcoholic beverages, comprising the steps of:
a)    washing the wood particles with water and ethanol under agitation at a temperature of at least 60°C; wherein the wood particles may optionally already be toasted,
b)    removing the water and ethanol from the wood particles,
c)    the thermal drying of the wood particles,
d)    toasting the wood particles to obtain wood particles according to the invention.
More specifically in regard to the step a) in claim 1, Gross, II et al discloses washing the wood particles with the mixture of ethanol and water under the following conditions:
It is especially important to maintain a proper ethanol/water ratio in the ethanol containing liquid. In general we have found that the ethanol content in the liquid may vary from 20% (40 proof) to 95% (190 proof). We prefer to maintain the ethanol content of the liquid in the range of from about 50% to about 80% ethanol for distilled liquids. Water must be present in the liquid. 
The ethanol containing liquid may be any liquid containing ethanol and water in the specified proportions. Fermentation liquids, distillates, mixtures thereof or mixtures of synthetic ethanol and water may all be used. 
The quantity of wood to volume of liquid can vary widely. We have found that a generally useful ratio of wood to liquid is up to about 4 g of wood, preferably from about 0.75 g to about 1.25 g of wood per 10 ml of liquid containing 62.5 percent ethanol. The ratio of wood to liquid may be increased substantially if recycled wood is used. 
The duration of this wood wash step is dependent upon the profile of the wood roast step. Where the wood roast step has been conducted at a relatively low temperature and for a relatively short period, this wood wash step will require a shorter period. Where the wood roast step has been conducted at a relatively high temperature and for a relatively long period and especially where spikeheat has been utilized, the wood wash step will require a longer period. In general, the wood wash step will require a minimum of about 2 hours. We have discovered that excellent results are obtained when the duration of the wood wash step is from about 4 to about 24 hours. For wood roasted at a temperature in the range of from about 190 °C to about 280 °C we prefer a duration of approximately 6 hours to approximately 24 hours. Where the wood roast temperature is below approximately 190 °C. we prefer a wood wash of approximately 2.5 hours to 12 hours, preferably approximately 4 hours. 
Notwithstanding the above specified durations, in those instances where it is desired to remove the maximum quantity of aromatic aldehydes the duration of the wood wash step may profitably be extended up to or beyond 24 hours. 
The wood wash step may be conducted at ambient temperature. The temperature may advantageously be increased to 78 °C or to as high as 100 °C. It is preferable to conduct the wood wash at a temperature in the range of from about ambient to about 55 °C or more, preferably from ambient to 40 °C. 
The reactants may be agitated using a low shear mixing apparatus to further increase the speed and efficiency of the wood wash step. It will be recognized that the appropriate amount of agitation for a specific product, if any, can be determined experimentally and easily varied depending on the required flavor profile of the product (Col. 6 lines 19-60).  
Hence, in regard to the step a) in claim 1, Gross, II et al discloses washing the wood particles with water and ethanol under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60). 
In regard to the recitation of “an alcoholic beverage other than wine” in claim 42, Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10). 
Claim 1 includes the limitation of washing the wood particles “with only water”. Gross, II et al teaches that the wood particles are washed with the combination of water and ethanol. 
Howell et al is relied upon as a teaching of washing the wooden particles with “aqueous solution of water or water and ethanol”. Howell et al teaches “[a] method for producing and using oak chips or other divided forms of the oak for aging wine” (Abstract). Howell et al teaches a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines. In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).

Howell et al teaches that soaking of wood in hot water or treatment of wood with a mixture of ethanol and water could be used in order to remove flavor components produced by lactones (Col. 6 lines 1-8):
Extraction of Lactones--In freshly dried oak, there are abundant quantities of flavor components produced by lactones. These are the flavors which are of primary importance in aging bourbon whiskey, and are deemed unrefined in most wines. A soak with hot water or ethanol and water prior to or after drying and toasting eliminates the majority of these components. This extraction can be done before or after toasting.

Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone under constant agitation or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Howell et al suggests that soaking the wood prior to toasting with hot water and the combination of water and ethanol produces the same or similar result of the undesired flavor components removal. State somewhat differently, Howell et al suggests that washing/soaking of wood particles with only water under agitation OR with water and ethanol may be employed in the removal of unwanted substances from wood.
One of ordinary skill in the art would have been motivated to modify Gross, II et al in view of Howell et al and to employ water that does not contain ethanol as a washing medium based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Since Howell et al teaches 1% ethanol solution and zero percent ethanol solution is capable of removal of unwanted substances from wood, one of ordinary skill in the art would have been motivated to vary concentration of ethanol in the treatment solution including values infinitely close to zero in order to remove undesirable substances from wood particles.
Claims have been amended to include additional step of wood washing. One of ordinary skill in the art would have been motivated to repeat the washing step in case not all the undesired flavors have been removed by the previous wash. To employ additional washing steps for the same purpose and function would have been obvious.
Claims have been amended to exclude the limitations of American oak and wood particles having a lower tannin content. 
Further in regard to the temperature recitations (claims 1, 12, 22 27, 29, 31, 42), it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration and temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
More specifically in regard to the step b) in claim 1, Gross, II et al discloses separation of wood solids from the liquid (Col. 6 lines 64-65).
In regard to steps c) and d) of claim 1, Gross, II et al discloses that the wood particles from the wash are further roasted  that includes both drying and roasting step (Col. 7 lines 7-10).
In regard to claim 2, Gross, II et al discloses:
A convenient and inexpensive source of wood starting material is white oak derived from barrel making operation scraps.  These white oak wood pieces are usually 2.5 cm thick, 1.75-10 cm wide, and 0.15-1 m long.  We prefer to reduce these wood pieces in size by cutting into pieces so as to expose both the ring and ray features of the oak.  This may be conveniently done by sawing parallel with the grain into sticks 1.25-2 cm.sup.2 and the original length, then cutting across the grain to 0.3-0.45 cm thickness such that the wood pieces are roughly 1.25 to 2 cm.sup.2 by 0.3 to 0.45 cm thick.  A final cut along the ray gives pieces 0.15-0.45 cm by 0.3-0.45 cm.  Any conventional method of comminuting the wood into roughly equivalent small pieces may be utilized.  It will be recognized that smaller pieces will result in decreased reaction times, larger pieces in longer reaction times and that the size of the wood pieces is a matter of convenience and not crucial to the operation of our invention (Col. 4 lines 60-67).
Further, regarding the size ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
 In regard to claim 22, Gross, II et al discloses washing the wood particles with water under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60). One of ordinary skill in the art would have been motivated to vary the water temperature based on the desired tannin solubility level.

In regard to claims 5 and 23-24, Gross, II et al discloses:
The duration of this wood wash step is dependent upon the profile of the wood roast step.  Where the wood roast step has been conducted at a relatively low temperature and for a relatively short period, this wood wash step will require a shorter period.  Where the wood roast step has been conducted at a relatively high temperature and for a relatively long period and especially where spikeheat has been utilized, the wood wash step will require a longer period.  In general, the wood wash step will require a minimum of about 2 hours.  We have discovered that excellent results are obtained when the duration of the wood wash step is from about 4 to about 24 hours.  For wood 
roasted at a temperature in the range of from about 190.degree.  C. to about 280.degree.  C. we prefer a duration of approximately 6 hours to approximately 24 hours.  Where the wood roast temperature is below approximately 190.degree.  C. we prefer a wood wash of approximately 2.5 hours to 12 hours, preferably approximately 4 hours (Col. 6 lines29-44).

Howell et al discloses exemplary embodiment of soaking chips under constant agitation, in 40 C water for 24-48 hours (Col. 7 lines 29-31).
It is further noted that as evidenced by beerandwinejournal.com, time and temperature are result-effective variables that are routinely determinable.

In regard to claims 6 and 25-26, Gross, II et al discloses:
The quantity of wood to volume of liquid can vary widely. We have found that a generally useful ratio of wood to liquid is up to about 4 g of wood, preferably from about 0.75 g to about 1.25 g of wood per 10 ml of liquid containing 62.5 percent ethanol. The ratio of wood to liquid may be increased substantially if recycled wood is used (Col. 6 lines 22-28).
One of ordinary skill in the art would have been motivated to vary the amount of wood and water depending on the desired level of wash, particle size of wood and other washing parameters. 
In regard to claim 7, Gross, II et al discloses separation of wood solids from the liquid (Col. 6 lines 64-65). It is further noted that claim 7 recites various separation method and does not require any specific method of liquid/solid separation.
In regard to claims 8, 27-29, and 31, Gross, II et al discloses that toasting may be performed in the rotisserie type oven (Example A-1). Further in regard to claims 8, 27-29, and 31, Gross, II et al discloses:
Within the wide temperature range of operability, we prefer, to obtain the most commonly useful flavor profiles, to roast at a temperature in the range of from about 100.degree.  C. to about 220.degree.  C. We most prefer to utilize a temperature in the range of from about 120.degree.  C. to about 200.degree.  C. In general, within these parameters, when the wood particles have been subjected to a first roast, it is useful to reroast the wood at the same temperature as the first roast.  
A second parameter is the rate at which heat is applied to the wood particles.  We prefer to use a moderate heat gradient.  Preferably, the temperature rise is no greater than approximately 7.degree.  C. per minute, most preferably approximately 3.0 to 5.50.degree.  C. per minute.  
The third significant parameter to the roasting step is the duration of the roast.  At any given roast temperature we have found that certain volatile compounds are prepared for extraction and reaction in the flavor transfer step.  The duration of the secondary roast is beneficially in the range of from about one (1) hour to about five (5) hours.  
In general, for wood particles that have been subjected to a first roast where the maximum temperature of the roast did not exceed 190.degree.  C. (low and medium roasts), a second roast duration of from about 1.5 hours to about 2.5 hours is preferable.  Where the wood was subjected to a first roast where the temperature was in excess of 190.degree.  C. (high roasts) and in particular where the first roast contained a spike, a duration of from about 1.5 hours, preferably from about 2.5 hours to about 5 hours or more is desirable. 

In regard to claims 9 and 17, Gross, II et al discloses:
The finished wood product may be used to flavor aqueous food products.  The food products may be acidic liquid food products such as vinegar or acidic beverages such as carbonated beverages or fruit juices.  The acidic liquid may be any liquid having a pH above about 1.0, preferably above about 2.0.  The food products need not be acidic.  Water with a neutral pH may be flavored and used to enhance the flavor of food products or as a component of a beverage.  A particularly useful embodiment of our invention is the use of the wood product to enhance the flavor of ethanolic liquids.  In this embodiment, the wood product from the roast is contacted with an ethanol containing liquid during which desirable taste components react with oxygen, ethanol and water and are transferred from the treated wood particles to the ethanol containing liquid (Col. 7 lines 45-60).

In regard to claims 9, one of ordinary skill in the art would have been motivated to employ any technique of contacting wood particles with the liquid intended to be flavored.
In regard to claims 12, 42 and 17-18, Gross, II et al discloses providing an alcoholic beverage, combining an alcoholic beverage with wood particles (Col. 7 bottom paragraph, Col. 8) and removing wood particles from alcoholic beverage (Col. 8 lines 63-64).
In regard to claims 13, 39 and 43, Gross, II et al discloses:
The quantity of wood to volume of liquid can vary widely.  For ethanolic liquids other than wine, we have found that a useful range of liquid to wood is in the range of from about 5 to about 20 ml of liquid containing 62.5 percent ethanol per gram of wood.  The most beneficial ratio of liquid to wood is in the range of from about 10 to about 20 ml liquid containing 62.5 percent ethanol per gram of wood.  The ratio of liquid to wood may be decreased to develop intensified flavors if so desired.  For wine, the ratio of liquid to wood may be up to about 300 ml or more of wine per gram of wood product, 
preferably about 100 ml to about 200 ml of wine per gram of wood.  For acidic and neutral aqueous liquids, the ratio of liquid to wood may be up to about 40 ml/g or more of liquid per gram of wood particles; preferably from about 3.75 to about 30 ml/g (Col. 8 lines 30-34). 
 
In regard to claims 14 and 40-41, Gross, II et al discloses:
The duration of the flavor transfer step is dependent upon the profile of the wood preparation steps and upon the temperature at which it is conducted. In general, for ethanolic liquids other than wine, the flavor transfer step will require from about 50 to about 1500 hours; for wine from about 50 hours to about 330 hours. For acidic and neutral aqueous liquids a minimum of about 5 minutes is required; we prefer a duration of up to about 200 hours for acidic liquids and up to about 110 hours for neutral liquids. We have discovered that excellent results are obtained when the duration of this flavor transfer step is from about 55 to about 1250 hours for ethanolic liquids other than wine; for wine from about 55 hours to about 250 hours. For wood roasted at a low temperature we prefer a duration of approximately 75 to about 1000 hours for ethanolic liquids other than wine. For wood roasted at a high temperature we prefer a duration of approximately 55 to about 1000 hours for ethanolic liquids other than wine (Col. 8 lines 45-61).


Further in regard to claims 14 and 40-41, Gross, II et al discloses:
The flavor transfer step may be conducted without agitation. Agitation does however increase the efficiency and rate of the reaction. In the case where the liquid is wine, an unagitated reaction is preferred (Col. 9 lines 35-38).

One of ordinary skill in the art would have been motivated to employ agitation where increase of the efficiency and rate of the reaction is desired.
In regard to claims 10, 19, 36 and 38, Gross, II et al discloses:
When the desired organoleptic characteristics have been obtained the liquid is separated from the wood chips and transferred to inert containers for storage. The wood chips may be recycled and reused a number of times before their flavor enhancing ability is exhausted (Col. 9 lines 46-50).
One of ordinary skill in the art would have been motivated to re-use wood particles in the same process where wood particles undergo drying and later use in transfer the aroma and flavor to the foods and beverages.
In regard to claim 20, Gross, II et al discloses wood chips (Col. 9 lines 46-50).
In regard to claim 30, Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10).
In regard to claim 37, it is noted that since wood particles transfer/impart aroma to beverage, they are considered to be aromatized.
In regard to claim 33, it is noted that Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10). These beverage are well-known to be stored in wooden barrels including oak barrels. 

Claims 1-2, 5-10, 12-14, 17-20, 22-31, 33, 36-43 are rejected under 35 U.S.C. 103 as being unpatentable Howell et al (US 5,102,675) in view of Gross, II et al (US 6,203,836 B1).
Howell et al is relied upon as a teaching of washing the wooden particles with “aqueous solution of water or water and ethanol”. Howell et al teaches “[a] method for producing and using oak chips or other divided forms of the oak for aging wine” (Abstract).  In regard to claims 1, 12 and 42, Howell et al discloses a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines (Abstract). 
In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).

Howell et al teaches that soaking of wood in hot water or treatment of wood with a mixture of ethanol and water could be used in order to remove flavor components produced by lactones (Col. 6 lines 1-8):
Extraction of Lactones--In freshly dried oak, there are abundant quantities of flavor components produced by lactones. These are the flavors which are of primary importance in aging bourbon whiskey, and are deemed unrefined in most wines. A soak with hot water or ethanol and water prior to or after drying and toasting eliminates the majority of these components. This extraction can be done before or after toasting.

Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone under constant agitation or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Howell et al suggests that soaking the wood prior to toasting with hot water and the combination of water and ethanol produces the same or similar result of the undesired flavor components removal. State somewhat differently, Howell et al suggests that washing/soaking of wood particles with only water under agitation OR with water and ethanol may be employed in the removal of unwanted substances from wood. 
Howell et al teaches soaking/washing the wood under constant agitation in the water at a temperature of 40°C (col. 7 line 30). Howell et al teaches toasting the wood particles “between temperatures between 70° and 220 °C, preferably between 180 ° and 200 °C for 40 to 120 minutes (Col. 9 lines 8-10). It is understood that water is removed prior to toasting. It is also understood that the step of drying occurs while wood is heated prior to being toasted. Stated somewhat differently, in order to be toasted wood chips are gradually heated, and during gradual eating drying of wood occurs. 
In regard to claims 12 and 42, Howell et al teaches a method for aging wine using toasted oak in divided form (Col. 5 lines 23-25). In regard to claims 12 and 42, Howell et al teaches:
Further the present invention relates to a method for aging wine using oak in divided form in a container for the wine which comprises the steps of introducing toasted oak in a divided form into an immature wine in an amount between about 0.5 to 8 grams per liter for white wine and 0.5 to 12 grams per liter for red wine; and soaking the wine in the oak for a period of at least about 3 months to produce an aged wine (Col. 5 lines 23-30). 
Claims 1, 12 and 42 recite washing the wood particles with water at a temperature of at least 80°C (claims 1 and 12), at least 60 °C (claim 42). Howell et al teaches soaking/washing the wood under constant agitation in the water at a temperature of 40°C (col. 7 line 30).
Gross, II et al discloses a method for the treatment of wood particles for use in the production of alcoholic beverages, comprising the steps of:
a)    washing the wood particles with water and ethanol under agitation at a temperature of at least 60°C; wherein the wood particles may optionally already be toasted,
b)    removing the water and ethanol from the wood particles,
c)    the thermal drying of the wood particles,
d)    toasting the wood particles to obtain wood particles according to the invention.
More specifically in regard to the step a) in claim 1, Gross, II et al discloses washing the wood particles with the mixture of ethanol and water under the following conditions:
It is especially important to maintain a proper ethanol/water ratio in the ethanol containing liquid. In general we have found that the ethanol content in the liquid may vary from 20% (40 proof) to 95% (190 proof). We prefer to maintain the ethanol content of the liquid in the range of from about 50% to about 80% ethanol for distilled liquids. Water must be present in the liquid. 
 The ethanol containing liquid may be any liquid containing ethanol and water in the specified proportions. Fermentation liquids, distillates, mixtures thereof or mixtures of synthetic ethanol and water may all be used. 
The quantity of wood to volume of liquid can vary widely. We have found that a generally useful ratio of wood to liquid is up to about 4 g of wood, preferably from about 0.75 g to about 1.25 g of wood per 10 ml of liquid containing 62.5 percent ethanol. The ratio of wood to liquid may be increased substantially if recycled wood is used. 
The duration of this wood wash step is dependent upon the profile of the wood roast step. Where the wood roast step has been conducted at a relatively low temperature and for a relatively short period, this wood wash step will require a shorter period. Where the wood roast step has been conducted at a relatively high temperature and for a relatively long period and especially where spikeheat has been utilized, the wood wash step will require a longer period. In general, the wood wash step will require a minimum of about 2 hours. We have discovered that excellent results are obtained when the duration of the wood wash step is from about 4 to about 24 hours. For wood roasted at a temperature in the range of from about 190 °C to about 280 °C we prefer a duration of approximately 6 hours to approximately 24 hours. Where the wood roast temperature is below approximately 190 °C. we prefer a wood wash of approximately 2.5 hours to 12 hours, preferably approximately 4 hours. 
Notwithstanding the above specified durations, in those instances where it is desired to remove the maximum quantity of aromatic aldehydes the duration of the wood wash step may profitably be extended up to or beyond 24 hours. 
The wood wash step may be conducted at ambient temperature. The temperature may advantageously be increased to 78 °C or to as high as 100 °C. It is preferable to conduct the wood wash at a temperature in the range of from about ambient to about 55 °C or more, preferably from ambient to 40 °C. 
The reactants may be agitated using a low shear mixing apparatus to further increase the speed and efficiency of the wood wash step. It will be recognized that the appropriate amount of agitation for a specific product, if any, can be determined experimentally and easily varied depending on the required flavor profile of the product (Col. 6 lines 19-60). 

Gross, II et al discloses washing the wood particles with water and ethanol under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60). 
Hence, both references are directed to the method of treatment of wood particles that include the step of soaking wood particles in aqueous media with further roasting of particles that that are intended to be used to treat alcoholic beverages including wine. One of ordinary skill in the art would have been motivated to modify Howell et al in view of Gross, II et al and to employ specific method steps and conditions associated with treatment of wood that are disclosed in Gross, II et al. One of ordinary skill in the art would have been motivated to modify Howell et al in view of Gross, II et al and to increase the wash temperature as high as 100°C as suggested by Gross, II et al.
Claims have been amended to exclude the limitations of American oak and wood particles having a lower tannin content. 
Further in regard to the temperature recitations (claims 1, 12, 22 27, 29, 31, 42), it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration and temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to claim 42, it is noted that Howell et al discloses wine and Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10). These beverage are well-known to be stored in wooden barrels including oak barrels. Since both references are directed to the method of treatment of wood particles that include the step of soaking wood particles in aqueous media with further roasting of particles that that are intended to be used for aging of  alcoholic  beverages, one of ordinary skill in the art would have been motivated to modify Howell et al in view of Gross, II et al and to extend the method of aging immature wine as disclosed by Howell et al to a wider variety of alcoholic beverages as disclosed by Gross, II et al.
In regard to claims 2 and 20, Howell et al discloses:
“After drying, the wood was cut into 4" square blocks was passed through a hammermill with chains and cutting head to obtain chips. These ranged in size from 0.1 to 4 mm in width, 0.1 to 4 mm in thickness, and 0.1 to 4 cm in length. The average size was about 1X2X5 mm” (Col. 7 lines 3-9).

Further, regarding the size ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
In regard to claim 22, Gross, II et al discloses washing the wood particles with water under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60). One of ordinary skill in the art would have been motivated to vary the water temperature based on the desired tannin solubility level.
In regard to claims 5 and 23-24, Howell et al discloses soaking between 24 and 36 hours (claims 2 and 4). In regard to claims 5 and 23-24, Gross, II et al discloses:
The duration of this wood wash step is dependent upon the profile of the wood roast step.  Where the wood roast step has been conducted at a relatively low temperature and for a relatively short period, this wood wash step will require a shorter period.  Where the wood roast step has been conducted at a relatively high temperature and for a relatively long period and especially where spikeheat has been utilized, the wood wash step will require a longer period.  In general, the wood wash step will require a minimum of about 2 hours.  We have discovered that excellent results are obtained when the duration of the wood wash step is from about 4 to about 24 hours.  For wood 
roasted at a temperature in the range of from about 190.degree.  C. to about 280.degree.  C. we prefer a duration of approximately 6 hours to approximately 24 hours.  Where the wood roast temperature is below approximately 190.degree.  C. we prefer a wood wash of approximately 2.5 hours to 12 hours, preferably approximately 4 hours (Col. 6 lines29-44).


In regard to claims 6 and 25-26,  Howell et al discloses about 4 liter of aqueous media per kg of chips (Col. 7 lines 21-23).
In regard to claims 6 and 25-26, Gross, II et al discloses:
The quantity of wood to volume of liquid can vary widely. We have found that a generally useful ratio of wood to liquid is up to about 4 g of wood, preferably from about 0.75 g to about 1.25 g of wood per 10 ml of liquid containing 62.5 percent ethanol. The ratio of wood to liquid may be increased substantially if recycled wood is used (Col. 6 lines 22-28).
One of ordinary skill in the art would have been motivated to vary the amount of wood and water depending on the desired level of wash, particle size of wood and other washing parameters. 
In regard to claim 7, Gross, II et al discloses separation of wood solids from the liquid (Col. 6 lines 64-65). It is further noted that claim 7 recites various separation method and does not require any specific method of liquid/solid separation.
In regard to claims 8, 27-29, and 31, Howell et al discloses “the oak is toasted for between about 40 and 120 minutes at 70.degree. C. to 200.degree. C. and wherein the oak is soaked in the solution for between about 24 and 36 hours” (claim 3). In regard to claims 8, 27-29, and 31, Gross, II et al discloses that toasting may be performed in the rotisserie type oven (Example A-1). Further in regard to claim 8, Gross, II et al discloses:
Within the wide temperature range of operability, we prefer, to obtain the most commonly useful flavor profiles, to roast at a temperature in the range of from about 100.degree.  C. to about 220.degree.  C. We most prefer to utilize a temperature in the range of from about 120.degree.  C. to about 200.degree.  C. In general, within these parameters, when the wood particles have been subjected to a first roast, it is useful to reroast the wood at the same temperature as the first roast.  
A second parameter is the rate at which heat is applied to the wood particles.  We prefer to use a moderate heat gradient.  Preferably, the temperature rise is no greater than approximately 7.degree.  C. per minute, most preferably approximately 3.0 to 5.50.degree.  C. per minute.  
The third significant parameter to the roasting step is the duration of the roast.  At any given roast temperature we have found that certain volatile compounds are prepared for extraction and reaction in the flavor transfer step.  The duration of the secondary roast is beneficially in the range of from about one (1) hour to about five (5) hours.  
In general, for wood particles that have been subjected to a first roast where the maximum temperature of the roast did not exceed 190.degree.  C. (low and medium roasts), a second roast duration of from about 1.5 hours to about 2.5 hours is preferable.  Where the wood was subjected to a first roast where the temperature was in excess of 190.degree.  C. (high roasts) and in particular where the first roast contained a spike, a duration of from about 1.5 hours, preferably from about 2.5 hours to about 5 hours or more is desirable. 

In regard to claims 9 and 17, Howell discloses “introducing toasted oak in a divided form into an immature wine” (claim 12).
In regard to claims 9 and 17, Gross, II et al discloses:
The finished wood product may be used to flavor aqueous food products.  The food products may be acidic liquid food products such as vinegar or acidic beverages such as carbonated beverages or fruit juices.  The acidic liquid may be any liquid having a pH above about 1.0, preferably above about 2.0.  The food products need not be acidic.  Water with a neutral pH may be flavored and used to enhance the flavor of food products or as a component of a beverage.  A particularly useful embodiment of our invention is the use of the wood product to enhance the flavor of ethanolic liquids.  In this embodiment, the wood product from the roast is contacted with an ethanol containing liquid during which desirable taste components react with oxygen, ethanol and water and are transferred from the treated wood particles to the ethanol containing liquid (Col. 7 lines 45-60).

In regard to claims 9, one of ordinary skill in the art would have been motivated to employ any technique of contacting wood particles with the liquid intended to be flavored.
In regard to claims 12, 42 and 17-18, Howell et al discloses providing an alcoholic beverage, combining an alcoholic beverage with wood particles and removing wood particles from alcoholic beverage (Col. 7, Col. 8). In regard to claims 12, 42 and 17-18, Gross, II et al discloses providing an alcoholic beverage, combining an alcoholic beverage with wood particles (Col. 7 bottom paragraph, Col. 8) and removing wood particles from alcoholic beverage (Col. 8 lines 63-64).
In regard to claims 13, 39 and 43, Howell et al discloses:
From 0.5 to 12 grams of Oak per liter of wine were used. This amount was based on work by Singleton (Singleton, V. L., Some aspects of the wooden container as a factor in wine maturation. pp. 254-77, In: Chemistry of Winemaking (A. D. Webb ed.). Am. Chem. Soc., Washington D. C. (1974); and Singleton, V. L., Using Wooden Cooperage in the Winery Today. pp. 38-47, In: Proceedings of the Seventh Training Conference on Fundamentals of Table Wine Processing (G. M. Cooke ed.). University Extension, Univ. Calif., Davis, Calif. (1981)) which indicated a detectable flavor difference in wine after the addition of about 500 mg of oak per liter of wine. This has been found to adequately cover the desirable contribution of flavor from oak to wines. Generally, red wines are able to assimilate more oak flavor than white wines since they are more strongly flavored before oak is added. Preferably the finely divided oak is used in an amount of 0.5 to 8 grams per liter of the white wine and 0.5 to 12 grams per liter for red wine.

In regard to claims 13, 39 and 43, Gross, II et al discloses:
The quantity of wood to volume of liquid can vary widely.  For ethanolic liquids other than wine, we have found that a useful range of liquid to wood is in the range of from about 5 to about 20 ml of liquid containing 62.5 percent ethanol per gram of wood.  The most beneficial ratio of liquid to wood is in the range of from about 10 to about 20 ml liquid containing 62.5 percent ethanol per gram of wood.  The ratio of liquid to wood may be decreased to develop intensified flavors if so desired.  For wine, the ratio of liquid to wood may be up to about 300 ml or more of wine per gram of wood product, 
preferably about 100 ml to about 200 ml of wine per gram of wood.  For acidic and neutral aqueous liquids, the ratio of liquid to wood may be up to about 40 ml/g or more of liquid per gram of wood particles; preferably from about 3.75 to about 30 ml/g (Col. 8 lines 30-34). 
 
In regard to claims 14 and 40-41, Gross, II et al discloses:
The duration of the flavor transfer step is dependent upon the profile of the wood preparation steps and upon the temperature at which it is conducted. In general, for ethanolic liquids other than wine, the flavor transfer step will require from about 50 to about 1500 hours; for wine from about 50 hours to about 330 hours. For acidic and neutral aqueous liquids a minimum of about 5 minutes is required; we prefer a duration of up to about 200 hours for acidic liquids and up to about 110 hours for neutral liquids. We have discovered that excellent results are obtained when the duration of this flavor transfer step is from about 55 to about 1250 hours for ethanolic liquids other than wine; for wine from about 55 hours to about 250 hours. For wood roasted at a low temperature we prefer a duration of approximately 75 to about 1000 hours for ethanolic liquids other than wine. For wood roasted at a high temperature we prefer a duration of approximately 55 to about 1000 hours for ethanolic liquids other than wine (Col. 8 lines 45-61).

Further in regard to claims 14 and 40-41, Gross, II et al discloses:
The flavor transfer step may be conducted without agitation. Agitation does however increase the efficiency and rate of the reaction. In the case where the liquid is wine, an unagitated reaction is preferred (Col. 9 lines 35-38).

One of ordinary skill in the art would have been motivated to employ agitation where increase of the efficiency and rate of the reaction is desired.

In regard to claim 10, 19, 36 and 38, Gross, II et al discloses:
When the desired organoleptic characteristics have been obtained the liquid is separated from the wood chips and transferred to inert containers for storage. The wood chips may be recycled and reused a number of times before their flavor enhancing ability is exhausted (Col. 9 lines 46-50).
One of ordinary skill in the art would have been motivated to re-use wood particles in the same process where wood particles undergo drying and later use in transfer the aroma and flavor to the foods and beverages.
In regard to claim 20, Howell e al discloses wood chips (Col. 7 lines 37). In regard to claim 20, Gross, II et al discloses wood chips (Col. 9 lines 46-50).
In regard to claim 30, Howell et al discloses wine (Col. 7 lines 38). In regard to claim 30, Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10).
In regard to claim 37, it is noted that since wood particles transfer/impart aroma to beverage, they are considered to be aromatized.
In regard to claim 33, it is noted that Howell et al discloses wine and Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10). These beverage are well-known to be stored in wooden barrels including oak barrels. 






Response to Arguments
The rejection of claims 1-2, 5-14, 17-20 and 22-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of claims’ amendments.
The rejection of claim 11 under 35 U.S.C. 102(a)(2) as being anticipated by Gross, II et al (US 6,203,836 B1) has been withdrawn in light of the cancelation of claim 11.
The rejection of claim 11 under 35 U.S.C. 102(a)(2) as being anticipated by Howell et al (US 5,102,675) has been withdrawn in light of the cancelation of claim 11.
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the recitation of washing the wood particles with “only water”, it is noted that Howell et al is relied upon as a teaching of washing the wooden particles with “aqueous solution of water or water and ethanol”. Howell et al teaches “[a] method for producing and using oak chips or other divided forms of the oak for aging wine” (Abstract). Howell et al teaches a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines. In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).

Howell et al teaches that soaking of wood in hot water or treatment of wood with a mixture of ethanol and water could be used in order to remove flavor components produced by lactones (Col. 6 lines 1-8):
Extraction of Lactones--In freshly dried oak, there are abundant quantities of flavor components produced by lactones. These are the flavors which are of primary importance in aging bourbon whiskey, and are deemed unrefined in most wines. A soak with hot water or ethanol and water prior to or after drying and toasting eliminates the majority of these components. This extraction can be done before or after toasting.

Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone under constant agitation or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Howell et al suggests that soaking the wood prior to toasting with hot water and the combination of water and ethanol produces the same or similar result of the undesired flavor components removal. State somewhat differently, Howell et al suggests that washing/soaking of wood particles with only water under agitation OR with water and ethanol may be employed in the removal of unwanted substances from wood.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gross, II et al is not relied upon as a teaching of washing the wood particles with “only water”. Howell et al is relied upon as a teaching of washing the wooden particles with “only water” for the reasons as stated above.
Applicants have submitted a Declaration of Dolf Stockhausen filed 09/19/2022. Declaration shows comparison between single wah step vs two wash steps. Declarant states the following:
The following examples were carried out by me or on my behalf. The examples were carried out to provide a comparison between a single wash step, as disclosed by either Gross or Howell, with a method that uses at least two wash steps. In each of the examples, wood particles were prepared in a manner similar to example | of this application. Approximately 1 kg of toasted oak chip granules (wood particles AO DR from Eder, Bad Durkheim/D, of American oak, heavily toasted) was enclosed in a laundry bag made of polyamide fabric, washed 1, 2, 3, or 4 times, each wash for 3 hours in a commercial household washing machine at 95°C, only with water, and without the addition of laundry and other aids. Thus, the first example used one washing step, like the single washing step disclosed in Howell and Gross (without the ethanol of Gross), the second example used two washing steps, the third example used three washing steps, and the fourth example used four washing steps. The water was spun-off after each respective washing step. For each of the examples, the humid granules were removed from the laundry bag and spread evenly in about 1 cm thick layers on several baking trays equipped with small holes. First, the granules were dried at 195°C for 20 minutes, then toasted in the same oven, for about 120 minutes at 180-200°C.

IN regard to the duration of wash, Gross, II et al discloses:
The duration of this wood wash step is dependent upon the profile of the wood roast step.  Where the wood roast step has been conducted at a relatively low temperature and for a relatively short period, this wood wash step will require a shorter period.  Where the wood roast step has been conducted at a relatively high temperature and for a relatively long period and especially where spikeheat has been utilized, the wood wash step will require a longer period.  In general, the wood wash step will require a minimum of about 2 hours.  We have discovered that excellent results are obtained when the duration of the wood wash step is from about 4 to about 24 hours.  For wood 
roasted at a temperature in the range of from about 190.degree.  C. to about 280.degree.  C. we prefer a duration of approximately 6 hours to approximately 24 hours.  Where the wood roast temperature is below approximately 190.degree.  C. we prefer a wood wash of approximately 2.5 hours to 12 hours, preferably approximately 4 hours (Col. 6 lines29-44).

In regard to the temperature of wash, Gross, II et al discloses:
Notwithstanding the above specified durations, in those instances where it is desired to remove the maximum quantity of aromatic aldehydes the duration of the wood wash step may profitably be extended up to or beyond 24 hours. 
The wood wash step may be conducted at ambient temperature. The temperature may advantageously be increased to 78 °C or to as high as 100 °C.
One of ordinary skill in the art would have been motivated to repeat the washing step in case not all the undesired flavors have been removed by the previous wash. To employ additional washing steps for the same purpose and function would have been obvious. 
It is further noted that the presented evidence does not commensurate in scope with claims. 
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791